Title: To James Madison from James Leander Cathcart, 4 February 1802
From: Cathcart, James Leander
To: Madison, James


					
						Sir
						Leghorn Feby. 4th. 1802
					
					This day I have taken the liberty to draw upon you in favor of John Shaw Esqr. Commander 

of the United States Ship Washington for the sum of four hundred & fifty three dollars nine cents 

payable upon sight, which sum you will please to pay & place it to my acct. until final settlement & 

by so doing you will very much oblige Sir Yr: very hble Servt.
					
						James Lear. Cathcart
					
					
						Pt. St. Nothing has taken place since my last communication worth relating.  I am waiting with the 

same anxiety & impatience that a Mussulman awaits the prostrations of a pusillanimous christian 

chief, or that an Algerine Jew awaits the arrival of a Barbary Consul congenial to his views, for 

instructions from the President, pray the immortal inspirer of all good things that the may be 

such as future ages may read in the annals of our country without a blush, & that the operations 

which will take place in consequence of them may cause our childrens children to rejoice.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
